Citation Nr: 1605768	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to an effective date prior to March 24, 2009 for the grant of service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had 20 years of active service with the United States Army from January 1981 until January 2001.  He had service in Southwest Asia during the Persian Gulf War, and a total of more than 10 years of foreign service.  Among his decorations and awards are the Meritorious Service medal, Army Commendation medal, Army Achievement medal, Army Good Conduct medal, National Defense Service medal, Kuwait Liberation medal, Southwest Asia Service medal with two bronze service stars, Noncommissioned Officer's Professional development ribbon, Army service ribbon, and Overseas Service ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In October 2015, the Veteran testified before the undersigned Veterans Law Judge.  Regrettably, a malfunction occurred with the recording equipment used to capture the Veteran's testimony, and a transcript could not be produced.  A November 2015 letter informed the Veteran of the circumstances, offering him a new hearing, if desired.  No response was received within 30 days, and the Board assumes a new hearing is not desired.


FINDING OF FACT

1.  VA regulations precluded assignment of separate disability ratings for the co-existing respiratory conditions of asthma and sleep apnea. 

2.  The Veteran's initial claim for service connection for sleep apnea was received within one year of separation from service.

3.  Service Department records associated with the claims file after March 24, 2009 were new and relevant to the claim of service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for assignment of separate disability ratings for the co-existing respiratory conditions of asthma and sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97 Diagnostic Codes 6602, 6847 (2015).

2.  The assignment of an effective date of February 1, 2001 for the award of service connection and a 50 percent disability rating for sleep apnea is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.160, 3.156, 3.400, 4.96 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran, is currently service-connected for "asthma with obstructive sleep apnea with asthma," effective February 1, 2001 the day after his discharge from active duty.  The disability is rated as 10 percent disabling from February 1, 2001 until March 23, 2009, and is rated as 50 percent disabling thereafter.  Prior to the increase from 10 percent to 50 percent, the disability was rated only as asthma - with service connection for sleep apnea having been denied multiple times.  Service connection for sleep apnea was eventually granted in a September 2012, in which the RO reopened a previously denied claim of service connection, added sleep apnea to the service-connected asthma disability, and assigned an effective date of August 25, 2010.

The Veteran disagreed with the August 2010 effective date, and in a March 2013 decision, the RO found that it had committed clear and unmistakable error in the September 2012 decision by assigning such a date, and that the appropriate effective date for the grant of service connection for sleep apnea (and resulting 50 percent rating) was March 24, 2009.  The Veteran has continued to argue that an earlier date of entitlement should be established, and the Board finds that he is correct.

As an initial matter, some clarity regarding the two disabilities at issue - asthma and sleep apnea - is helpful in considering the unique legal and factual situation of this case.  Service connection has been granted for asthma (rated under 38 C.F.R. § 4.97, Diagnostic Code (DC or Code) 6602) and sleep apnea (rated under 38 C.F.R. § 4.97, Diagnostic Code 6847).  The Codes have been hyphenated, and appear as 6002-6847.  Generally, hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  In this case, however, 38 C.F.R. § 4.96 is the governing regulation.  That regulation specifies that ratings under certain Diagnostic Codes, including 6602 and 6847, "will not be combined with each other."  38 C.F.R. § 4.96 (2015).  Instead "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."

The Veteran's 50 percent rating is based on sleep apnea; the predominant disability, and the disability under which the Veteran is entitled to a higher rating given his use of a "breathing assistance device such as continuous airway pressure (CPAP) machine."  See 38 C.F.R.  § 4.96, DC 6847.  Thus, by application of 38 C.F.R. § 4.96, separate ratings for asthma and sleep apnea cannot be granted.

The Veteran's underlying assertion - and the appeal before the Board - is with regard to the question of whether an earlier effective date for the grant of service connection for sleep apnea is warranted.  Although the current "rating codesheet" reflects an overall effective date for the grant of service connection for "asthma with obstructive sleep apnea with asthma" to be February 1, 2001, by granting a 50 percent rating only as far back as March 24, 2009, the RO effectively granted entitlement to service connection as of that date.

Generally, the effective date of an evaluation or award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a) (2015).  Notwithstanding the foregoing, if a claim for service connection is received within 1 year after separation from service, the effective date of a grant based on such a claim should be the day following separation from active service.  38 C.F.R. § 3.400(b)(2).

The Veteran submitted his original claim for VA benefits in April 2000, prior to separation from service; including a claim of service connection for asthma, but not for sleep apnea.  In July 2000, the RO granted service connection for asthma, effective February 1, 2001.  

In December 2001, less than one year after separation from service, the Veteran applied for service connection for sleep apnea.  That claim was denied in April 2002, and although he timely submitted a notice of disagreement, he did not perfect the appeal following issuance of a statement of the case in May 2002.  In July 2005, the Veteran sought to reopen the matter, and in December 2005 the claim was denied.  He sought to reopen service connection again in March 2009 - and it was on the basis of this claim to reopen that service connection was eventually granted.

Because the Veteran had not appealed from the December 2005 denial of his application to reopen a claim of service connection for sleep apnea, that decision became final as to the evidence then of record, and was not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2015).  In granting the March 2009 claim, the RO treated the matter as if it had been reopened and granted, following the submission of new and material evidence under 38 C.F.R. § 3.156(a) (2015).  If true, the assignment of an effective date of March 23, 2009, would have been correct as this was the "date of receipt of the claim" in "a claim reopened after final disallowance."  38 C.F.R. § 3.400(a).  

However, notwithstanding the provisions of 38 C.F.R. § 3.156(a), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. §3.156(c).  Service Department records which may warrant reconsideration - rather than reopening - of a claim, include "service records that are related to a claimed in-service event, injury, or disease," and "[a]dditional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records."  Id.  In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  See also, Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

A review of the claims file in the Veterans Benefits Management System (VBMS) shows that prior to March 2009, the record contained only a portion of the Veteran's service treatment records.  This included one half of an undated examination report in which night sweats and shortness of breath were noted.

In September 2009, approximately two hundred additional pages of service treatment records were added to the claims file.  The mere addition of service records to a claims file on its own does not warrant reconsideration, unless the additional records are relevant.  38 C.F.R. §3.156(c).  While most of the added service records related to matters other than sleep apnea, an October 1999 report of medical history - not previously of record - includes an endorsement from the Veteran of "frequent trouble sleeping," and clinical notations of night sweats and shortness of breath.

The Board finds that the fact that these newly added service records include endorsements from the Veteran himself and are dated - where previous notations to the same effect were third party observations and undated - renders them relevant and non-duplicative of previously associated service treatment records.  Confirming their relevance, is the July 2012 VA examination report on which the eventual grant of service connection for sleep apnea was partially based.  In concluding that "sleep apnea is at least as likely as not caused by the snoring that occurred during military service," the examiner expressly referred to service treatment records reflecting shortness of breath and night sweats.  The Board recognizes that the examiner described sleep apnea as "secondary to asthma or rhinitis," but it is clear that he did so while opining that the Veteran had "sleep apnea while on active duty."

The effective date of a claim for secondary service connection is based solely on the date VA received the claim and does not relate back to the effective date of the grant of service connection for the disability resulting in the secondary disability.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007).  Again, however, it is evident that service connection for sleep apnea is warranted in a direct - not secondary - basis. 

Thus, having found that VA received relevant official service department records that existed and had not been associated with the claims file when the claim was previously decided, the Board finds that the effect date for the grant of service connection for sleep apnea should have been based upon the date of the Veteran's application, which was received in December 2001 - within one year of separation from service.

Accordingly, February 1, 2001 - the day after the Veteran's separation from active duty - is the correct effective date for the grant of a 50 percent rating for asthma with sleep apnea, based on the grant of service connection for sleep apnea.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.356, 3.400.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of February 1, 2001 for the grant of service connection for sleep apnea is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


